Mr. Justice Moore
delivered the opinion of the court.
This action is based in part on an alleged breach of duty enj oined by an act, initiated by petition and ratified by a majority of the votes cast in favor of the',measure at an election held November 8, 1910. Laws Or. 1911, c. 3. Section 1 of that statute, as far as material herein, reads:
. “All owners, contractors, subcontractors, corporations or persons whatsoever, engaged in the construction * * of any building * * shall see that all * * floor openings and similar places of danger shall be inclosed; * * and generally, all owners, contractors, subcontractors and other persons having charge of, or responsible for, any work involving a risk or danger to the employes or the public, shall use every device, care, and precaution which it is practicable to use for the protection and safety of life and limb, limited only by the necessity for preserving the efficiency of the structure, * * and without regard to the additional cost of suitable material or safety appliance or devices.”
Upon a conviction for a failure to comply with, or for a violation of, the provisions of such act, the person found guilty thereof is subject to a fine and imprisonment or both, which pecuniary punishment or forcible detention of his person does not affect or lessen his civil liability. Section 3. This action is also predicated in part upon ordinance No. 21455 of the City of Portland which makes it incumbent upon all owners, or their agents, of buildings in the course of construction to provide temporary floors, built of scaffold planks laid close together, or with other suitable materials for the protection of life and limb of the workmen in such struc*67tures. In view of these enactments, the errors relied upon to secure a reversal of the judgment will be examined.
1. James Begg as plaintiff’s witness, having testified that he was at the. building when the casualty occurred, was permitted, over objection and exception, to be interrogated in chief as follows:
“Was there anything said immediately after the accident by any one which had reference to this particular accident?”
He replied:
“Not that I remember at all.”
If it be assumed that an observation of a spectator with respect to the cause or effect of the injury was not so inseparably connected with the accident as to be a part of the res gestae, the answer given by the witness shows that no prejudice could have resulted to the defendant.
2. Dr. J. B. Roth was questioned as to the injury sustained by the plaintiff by reason of the accident as follows :
“You would say that the hearing in his left ear is, •totally destroyed?”
The witness rejoined:
“No, not totally destroyed.”
After the answer was given, it was objected to on the ground that it was incompetent, irrelevant, and immaterial, but the objection was overruled and an exception allowed. It will be remembered that the complaint charged that the injury permanently impaired plaintiff’s hearing on the left side. The answer of the witness, who was a specialist, did not go to the extent of the initiatory pleading, but it tended, in degree at least, to establish the allegation mentioned, and was therefore admissible.
*683. It is maintained that the testimony offered by the plaintiff, when he first rested, was insufficient to be submitted to the jury, and, this being so, an error was committed on denying a motion for a judgment of nonsuit. It was admitted that the object causing the injury fell from some place immediately above that occupied by the plaintiff, but whether or not it was a brick dropped by the defendant or his workmen, or pushed off the scaffold on which they were standing, or dislodged from the top of the wall, it was impossible for plaintiff’s witnesses to explain. As we view the law, the failure particularly to trace the cause of the injury beyond the mere falling of some object which produced a hurt was unimportant, for the enactments to which attention has been called imposed upon the defendant, as the contractor engaged in the construction of a building, the duty of providing a temporary floor composed of such material and laid in such a manner as to have prevented an accident of that kind.
4. It is contended that an error was committed in not permitting the defendant to introduce evidence to show that the person who had charge of the carpenter work on the building in which the accident happened had engaged to construct the temporary floors therein. The' obligations to lay such coverings, in order to protect the life and limbs of persons employed in a building under construction, having been placed by the statute and ordinance referred to on a contractor, the defendant, who sustained that relation to the owner, could not escape liability for a neglect to comply with such requirements by showing that the carpenter had agreed to discharge that duty.
5. John Bross, as the defendant’s witness, having testified on cross-examination that there was danger of material falling from the place where the bricklayers were working when the plaintiff was hurt, was asked:
*69“Well, if your men were careful, they would not drop any brick down there?”
An objection to this question having been overruled and an exception allowed, the witness replied in effect that persons, other than masons, who were working on the building might knock a brick off the scaffold. It will be seen that the answer was not responsive to the inquiry, and for that reason no prejudice could have resulted to the defendant if it were admitted that the question did not come within the strict rule of cross-examination.
6. In referring to the ordinance requiring the laying of temporary floors, the court told the jury, in effect, that such an enactment had the same force and effect as a State statute, and that a failure to comply with the requirements of municipal law was negligence per se. An exception having been taken to this part of the charge, it is maintained that an error was committed in the use of the language employed. In Beck v. Vancouver R. Co., 25 Or. 32, 39 (34 Pac. 753, 755), the jury were charged as follows:
“It is not neglect of the company per se to run their trains faster than the ordinance of the city allows.”
An exception was taken by the plaintiff’s counsel to the language thus employed, but in affirming a judgment rendered for the defendant it was ruled that no error was thereby committed.
The principle thus announced was followed in Kunz v. Oregon Railroad, & N. Co., 51 Or. 191, 207 (93 Pac. 141: 94 Pac. 504), where it was held that in permitting a locomotive to be run at the rate of 20 or 30 miles an hour in the City of Portland where the maximum speed for the operation of trains was fixed by ordinance at six miles an hour was a circumstance from which negligence might reasonably be inferred. In that case the injury complained of occurred at a country road crossing, and, though such highway was within the limits of the city, *70the country at that place was sparsely settled. It was intimated that a municipal regulation prescribing the rate of speed at which a locomotive might be operated within the limits of a city could be so restrictive as to defeat the speedy transportation of passengers and mails, thereby demonstrating that an ordinance of the kind then under consideration might be so unreasonable as to authorize a court to declare it ineffective. In view of such circumstance it was determined that the rate of speed at the place indicated did not afford conclusive evidence of negligence.
In Peterson v. Standard Oil Co., 55 Or. 511, 520 (106 Pac. 337, 341: Ann. Cas. 1912a, 625), in referring to the doctrine promulgated in Beck v. Vancouver R. Co., 25 Or. 32, 39 (34 Pac. 753, 755), Mr. Justice McBride says:
“It must be confessed, however, that many courts, and perhaps the majority, draw no distinction between the State laws and city ordinances; but it seems to have been the opinion of this court, in an early case, that a violation of such ordinance does not constitute negligence per se, but is only evidence from which negligence may be inferred.”
In that case is set forth an excerpt from 1 Thompson, Negligence, Section 11, where that distinguished author clearly shows that, as a rule of evidence, no distinction should be made between a state statute and a municipal ordinance commanding or prohibiting the doing of a particular act. The weight of authority supports the legal principle, and it is believed that reason sustains the rule stated by the trial court, that a violation of the provisions of the ordinance, requiring the laying of temporary floors in buildings under construction, constitutes negligence per se, and that no error was committed in so instructing the jury.
*717. In another part of the charge the court told the jury, in effect, that, if they found from the evidence that the plaintiff was not guilty of contributory negligence, they should award him the full amount of damages which they considered he had sustained by reason of the hurt. An exception having been taken to the phrase “full amount of damages,” it is insisted that an error was committed in using the term. The case of Rost v. Brooklyn Heights R. Co., 10 App. Div. 477 (41 N. Y. Supp. 1069), was an action to recover damages for an injury to a child who had been run over by one of defendant’s electric cars. The sum claimed in the complaint as the measure of the injury sustained was $60,000. In charging the jury the court, referring to the plaintiff, said:
“You will give her whatever you find that damage has been. If you decide to give her anything, to the full amount, without any reservation, giving her all that she is entitled to by way of compensation for the pecuniary or money loss she has sustained by reason of the hurt that has come to her.”
An exception having been taken to the language used, the defendant’s counsel observed:
“All they can give is an adequate compensation for the injury which this plaintiff has sustained.”
To this remark the court replied:
“What I mean to say is that they are to give full damages that will be adequate to the money loss sustained by this child by reason of the hurt.”
An exception was also taken to this last expression. In reversing a judgment for the plaintiff, the court said:
“Without passing upon the question whether technical error was committed in the charge which was the" subject of exception, we are of opinion that the charge as a whole conveyed to the jury the wrong impression as to the extent of what would be adequate compensation, which may have led them to award the very large verdict which they did—a verdict which seems excessive *72in amount, based upon any fair construction of the evidence.”
The report of that case does not show the amount of the verdict.
In City of Peoria v. Simpson, 110 Ill. 294, 304 (51 Am. Rep. 683), the jury were told, in the trial of an action to recover damages for an injury, that, if they should find from the evidence that the plaintiff had established his case and was entitled to a verdict, it then became their “duty to fix such damages at the full sum that the whole evidence shall prove to be just and reasonable.” An exception having been taken to this part of the charge it was ruled, in reversing the judgment, that the instruction was calculated to create in the minds of the jury the belief that it was incumbent upon them, in case they found for the plaintiff, to fix the damages at the highest possible amount the evidence would justify.
In Guinard v. Knapp-Stout & Co., 95 Wis. 482, 489 (70 N. W. 671, 673), the court, in charging the jury on. a feature of the case, said:
“If you find for the plaintiff, you will bring in such damages as will, make him whole in dollars, as far as possible.”
And it was ruled that an error had been committed necessitating a reversal of the judgment. To the same effect is the case of Doherty v. Des Moines City Ry. Co., 137 Iowa 358 (114 N. W. 183).
Though these decisions show that the instruction under consideration is subject to criticism, the jury evidently understood the correct meaning of the phrase “full amount of damages” to be the pecuniary loss sustained, and as not necessarily requiring them to award the plaintiff the sum demanded in the complaint, for they did not give him one-fourth thereof. Under the former practice prevailing in this State that where error appeared prejudice would be presumed, a reversal of the *73judgment would necessarily result. Where, however, as in the case at bar, it appears from a consideration of the whole testimony received at the trial and from the instructions which were given, and the requests therefor that were denied, which transcript is made a part of the bill of exceptions, that the judgment appealed from was such as should have been rendered in the case, the decision must be affirmed notwithstanding any error committed during the trial. Article VII, Section 3, Constitution of Oregon.
Other errors are assigned, but, deeming them immaterial, the judgment is affirmed. Affirmed.
Mr. Justice Burnett concurs in the result.